PER CURIAM.
Petitioner, Candace Bautista, has filed a petition for writ of certiorari requesting review of the trial court’s order denying her motion to mitigate or reduce sentence. The trial court denied the motion, concluding that it was filed after sixty days from the date of sentence and that the court did not have jurisdiction to hear the motion. However, Bautista appealed her sentence and this court affirmed, issuing its mandate on September 16, 2014. Bautista filed her motion within sixty days of that date. Florida Rule of Criminal Procedure 3.800(c) provides that the court may reduce or modify a sentence pursuant to a motion filed within sixty days after receipt of the mandate issued by the appellate court. The State concedes that the motion was timely filed under the rule and that the case should be remanded so the trial court can consider the motion on the merits. Accordingly, we grant the petition for certiorari, issue the writ, vacate the order under review, arid remand this case to the trial court.
PETITION GRANTED; ORDER VACATED; REMANDED.
SAWAYA, PALMER and EDWARDS, JJ., concur.